Citation Nr: 1023882	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-18 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to accrued benefits based on entitlement to 
an earlier effective date for the grant of service connection 
for diabetes mellitus.

2.  Whether the severance of service connection for the cause 
of the Veteran's death was proper.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.  He died in April 2002.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In a December 2001 rating decision, the Veteran was awarded 
service connection for diabetes mellitus as a result of 
herbicide exposure.  Service connection was also granted for 
many additional disabilities as secondary to diabetes 
mellitus.  The Veteran received notice of this decision by 
letter dated in January 2002.  He did not file an appeal 
during his lifetime.  

In an October 2002 rating decision, service connection for 
the cause of the Veteran's death was granted.  Also in 
October 2002, the appellant submitted a statement that 
essentially requested an effective date of July 5, 1991, for 
the grant of service connection for diabetes mellitus and 
related disabilities, because July 5, 1991 is the date of the 
Veteran's original claim.  By letter dated in November 2002, 
the RO explained that service connection for diabetes 
mellitus could not be granted back to 1993 because the 
Veteran's July 5, 1991 claim was for nonservice-connected 
disability pension rather than for service-connected 
disability compensation.  

In a September 2003 statement, the appellant filed a notice 
of disagreement, stating that she is seeking retroactive 
payment back to July 5, 1991, rather than April 1, 2001.  
Thereafter, in a February 2005 rating decision, the RO 
proposed to sever service connection for diabetes mellitus as 
well as to sever service connection for the cause of the 
Veteran's death.  In response, the appellant submitted a 
medical opinion supporting the service connection claims.  
She also submitted argument in May 2005.  In a January 2006 
rating decision, the RO severed service connection for 
diabetes mellitus and therefore indicated that there is no 
entitlement to accrued benefits or to Dependency and 
Indemnity Compensation benefits.  A statement of the case 
also dated in January 2006 is of record.  The statement of 
the case upholds the severance of service connection for 
diabetes mellitus and denies entitlement to accrued benefits 
and Dependency and Indemnity Compensation benefits.  The 
appellant received notice of the statement of the case by 
letter dated in March 2006.  The appellant filed a VA Form-9 
in April 2006.  

The issue of entitlement to accrued benefits based on 
entitlement to an earlier effective date for the grant of 
service connection for diabetes is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not establish that the award of 
service connection the cause of the Veteran's death was 
clearly and unmistakably erroneous.  





CONCLUSION OF LAW

The severance of the award of service connection for the 
cause of the Veteran's death was improper.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5109A, 5112(b)(10) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

With regard to the issue decided herein, the Board is 
granting, in full, the appellant's claim.  Accordingly, 
assuming without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.

Governing Laws and Regulations for Severance of Service 
Connection

VA has specific regulatory provisions governing severing 
service connection awards.  The provisions of 38 C.F.R. § 
3.105 direct, in pertinent part, that service connection will 
be severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  (Where service connection is severed 
because of a change in or interpretation of a law or 
Department of Veterans Affairs issue, the provisions of § 
3.114 are for application.)

The evidentiary standard for clear and unmistakable error 
(CUE) has been analyzed in a number of opinions by the United 
States Court of Appeals for Veterans Claims (Court).  Most of 
these address the appeals of claimants seeking a finding of 
CUE in a past denial of benefits.  However, the Court has 
held that the standard is equally applicable to VA where the 
issue is severance of service connection based on CUE.  Once 
service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets his high 
burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) ("In effect, § 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.")

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Mere disagreement with how the RO evaluated the 
facts is inadequate for a determination of CUE.  See Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

The severance decision focuses--not on whether the original 
decision was clearly erroneous--but on whether the current 
"evidence establishes that [service connection] is clearly 
erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482 
(2006).

The evidence that may be considered in determining whether 
severance is proper under 38 C.F.R. § 3.105(d), however, is 
not limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997).  Because 38 C.F.R. § 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for 
severance, the regulation contemplates the consideration of 
evidence acquired after the original grant of service 
connection.  Id.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Veterans Court requires a veteran to show 
"(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Chronic lymphocytic leukemia; 
Hodgkin's disease; Multiple myeloma; Non-Hodgkin's lymphoma; 
Acute and subacute peripheral neuropathy; Porphyria cutanea 
tarda; Prostate cancer; Respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); Soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term "soft-tissue sarcoma" includes 
the following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
Veteran was exposed to an herbicide agent during active 
military, naval, or air service.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  The United States Court of Appeals 
for the Federal Circuit has held, however, that a claimant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Historically, the Board notes that in a December 2001 rating 
decision, service connection was granted for diabetes 
mellitus as due to herbicide exposure, service connection was 
granted for several other disabilities as secondary to 
service-connected diabetes mellitus (chronic renal 
insufficiency, peripheral neuropathy of the upper 
extremities, status post right below the knee amputation with 
peripheral vascular disease, neurogenic bladder disease, 
bilateral diabetic retinopathy, erectile dysfunction, and 
peripheral neuropathy of the left lower extremity), 
eligibility to Dependents' Educational Assistance was 
established, entitlement to special monthly compensation 
based upon loss of use of creative organ was granted, and 
special monthly compensation based on anatomical loss of 
right foot was granted.  Notice of this decision was sent in 
January 2002.  The Veteran did not appeal this decision 
during his lifetime.  He died in April 2002.

In an October 2002 rating decision, service connection for 
the cause of the Veteran's death was granted.  Also in 
October 2002, the appellant submitted a statement that 
essentially requested an effective date of July 5, 1991 for 
the grant of service connection for diabetes mellitus and 
diabetes-related disabilities, because the date of the 
Veteran's original claim was July 5, 1991.  By letter dated 
in November 2002, the RO explained that service connection 
for diabetes mellitus could not be granted back to 1993 
because the Veteran's July 5, 1991 claim was for nonservice-
connected disability pension rather than for service-
connected disability compensation.  

In a September 2003 statement, the appellant filed a notice 
of disagreement with the October 2002 rating decision 
granting service connection for the cause of the Veteran's 
death, stating that she is seeking retroactive payment back 
to July 5, 1991.  

Thereafter, in a February 2005 rating decision, the RO 
proposed to sever service connection for diabetes mellitus as 
well as to sever service connection for the cause of the 
Veteran's death.  In response, the appellant submitted a May 
2005 medical opinion supporting the service connection 
claims.  She also submitted argument in May 2005.  In a 
January 2006 rating decision, the RO severed service 
connection for diabetes mellitus and indicated that with 
service connection for diabetes now severed, there is no 
basis for entitlement to accrued benefits or to Dependency 
and Indemnity Compensation benefits.  A January 2006 
statement of the case upholds the severance of service 
connection for diabetes mellitus and denies entitlement to 
accrued benefits and Dependency and Indemnity Compensation 
benefits.  The appellant received notice of the statement of 
the case by letter dated in March 2006.  The appellant filed 
a VA Form-9 in April 2006.  

After review of the evidence of record, the Board finds that 
the December 2001 grant of service connection for diabetes 
mellitus and diabetes-related disabilities, and the October 
2002 grant of service connection for the cause of the 
Veteran's death were both supported by the record, and that 
neither decision was clear and unmistakable erroneous.  In 
this regard, the Board currently finds no basis for finding 
that the RO's December 2001 and October 2002 conclusions were 
not reasonably supported by the evidence of record.  
Moreover, the evidence also does not show that the statutory 
or regulatory provisions extant at either time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

Specifically, the medical evidence of record contains 
multiple diagnoses of type I diabetes, as well as type II 
diabetes.  (As noted above, a diagnosis of type II diabetes 
at any time during the Veteran's lifetime would entitle him 
to service connection based upon exposure to herbicides 
during his Vietnam service.)  A March 1999 VA urgent care 
note indicates that the Veteran had type II diabetes.  A 
March 2001 VA treatment record notes a diagnosis of type II 
diabetes.  

An August 2001 VA examination report notes that the Veteran 
has diabetes, but does not distinguish which type.  A May 
2004 VA examination report notes that the Veteran's diabetes 
could be secondary to herbicide exposure.  The examiner also 
stated that it is likely that the Veteran had type I diabetes 
because his diagnosis was made before the age of 40.  The 
examiner further stated that there are some type II diabetics 
who are diagnosed prior to age 40, but it is less likely that 
the Veteran was a type II diabetic.  

A March 2005 letter from A.M. Gordon, M.D., notes that there 
are differences between type I and type II diabetes, but 
there are some challenges in attempting to separate the two 
conditions.  The only type of test that conclusively 
distinguishes which type of diabetes a patient has is a C-
peptide test.  However, the Veteran never had such test done.  
Dr. Gordon noted that type I is partly from an inherited 
vulnerability.  Type I diabetics do not have the ability to 
secrete insulin.  Generally, the onset of type I diabetes is 
in childhood; however, it can occur in adulthood.  The 
primary characteristic is that insulin dependence is 
absolute, and without insulin therapy, ketoacidosis usually 
ensues rapidly.  In contrast, type II diabetes is 
heterogenous in origin, and insulin resistence is a primary 
feature.  Generally, the onset is in adults.  Patients are 
not absolutely dependent on treatment with insulin, but they 
can develop temporary insulin dependence as a result of 
stress, severe infections, or trauma.  Type II diabetics do 
not usually get ketoacidosis, but it may occur during stress.  
Some individuals may present with symptoms of both type I and 
type II diabetes, so it may be difficult to distinguish the 
conditions.  The Veteran was diagnosed at age 35.  He was 
treated with insulin therapy and he reportedly had several 
hospitalizations for ketoacidosis.  Dr. Gordon opined that it 
is difficult to determine conclusively that he had type I in 
the absence of a C-peptide level.  Therefore, Dr. Gordon 
opined, that it is at least as likely as not that the Veteran 
had type II diabetes related to Agent Orange exposure during 
Vietnam service.  

An August 2005 VA medical opinion indicates that the 
Veteran's diabetes was insulin dependent and, therefore, was 
type I.  

Based upon the record, the Board finds no evidence that the 
law in effect at the time service connection for diabetes 
mellitus was granted was incorrectly applied.  Similarly, the 
Board finds no evidence that the law in effect at the time 
service connection for the cause of the Veteran's death was 
granted was incorrectly applied.  

At the time that service connection for the cause of death 
was granted, the cause of a veteran's death would be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  This question will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be considered a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, that it aided or 
lent assistance to the producting of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

The Veteran's death certificate lists the immediate cause of 
death as hypertensive and atherosclerotic cardiovascular 
disease and cardiomegaly, due to or as a consequence of 
diabetes mellitus and renal failure, due to or as a 
consequence of hemoglobinopathy and genetic construction not 
determined.  At the time of his death in April 2002, the 
Veteran was service-connected for diabetes.  

It appears from the record that, in severing service 
connection for diabetes mellitus, the RO obtained additional 
medical evidence whereby in August 2005 it requested a new VA 
medical opinion on the issue of whether the Veteran had type 
I or type II diabetes.  The resulting August 2005 VA medical 
opinion states that the Veteran had type I, or insulin 
dependent diabetes.  

Considering all of the evidence of record, the Board cannot 
state that the grant of service connection for either 
diabetes mellitus due to herbicide exposure or the grant of 
service connection for the cause of the Veteran's death was 
clearly erroneous.  The evidence is at least in equipoise as 
to whether the Veteran had type I or type II diabetes.  Thus, 
after a careful review of the record, the Board finds that VA 
has not met the high evidentiary burden of showing CUE and 
severance of service connection was improper.  As such, 
service connection for diabetes mellitus and for the eight 
secondary disabilities should be restored.  

Because diabetes is listed as a contributory cause of death 
on the death certificate, and because service connection was 
in effect for diabetes at the time of the Veteran's death, 
the Board cannot state that the October 2002 grant of service 
connection for the cause of the Veteran's death was clearly 
and unmistakably erroneous.  Thus, after a careful review of 
the record, the Board finds that VA has not met the high 
evidentiary burden of showing CUE and severance of service 
connection for the cause of the Veteran's death was improper.  
(Notably, the severance for service connection for the cause 
of the Veteran's death was based solely upon the severance of 
service connection for diabetes mellitus.)  In sum, 
restoration of service connection for the cause of the 
Veteran's death is also restored.


ORDER

Severance of service connection for the cause of the 
Veteran's death was improper and the appeal is granted. 


REMAND

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, 
certain individuals may be entitled to accrued benefits under 
certain conditions.  See Vda de Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Among requirements for accrued benefits 
are that a claim must be filed within the year after the 
veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  At 
the time of the appellant's claim for accrued benefits, a 
pending claim was defined generally "[a]n application, formal 
or informal, which has not been finally adjudicated."  38 
C.F.R. § 3.160 (2005).  Subsequently, paragraph (5) was added 
to 38 C.F.R. 
§ 3.1000(d), which similarly defines claim pending on the 
date of death as a claim "filed with VA that had not been 
finally adjudicated by VA on or before the date of death").  
See 67 Fed. Reg. 78368 (Dec. 29, 2006).  See also Taylor v. 
Nicholson, 21 Vet. App. 126, 129 (2007) (definitions of 
"pending claim" and "finally adjudicated claim" in 38 C.F.R. 
§ 3.160 indicate that a pending claim is one that has not 
become final by the expiration of the one year period of 
notice of an award or disallowance or by denial on appellate 
review).

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the Veteran was granted service connection for 
diabetes mellitus in a December 2001 rating decision.  
Notification of this decision was accomplished by letter 
dated in January 2002.  The Veteran died in April 2002.  In 
October 2002, the appellant filed her notice of disagreement 
(which is essentially her accrued benefits claim) with the 
December 2001 rating decision granting service connection for 
diabetes and diabetes-related conditions.  In other words, 
the appellant's October 2002 statement requesting 
clarification regarding the start date of the Veteran's 
increased benefits could be construed as the NOD/accrued 
benefits claim.  October 2002 is within one year of the 
Veteran's death.  

Additionally, the October 2002 notice of disagreement/claim 
for accrued benefits is within one year of the January 2002 
notification letter for the December 2001 rating decision 
granting service connection for diabetes mellitus and 
diabetes-related disabilities.  Importantly, there were still 
three months remaining of the one-year period in which a NOD 
otherwise could have been filed with respect to the rating 
decision issued in January 2002.  As such, the claim for 
accrued benefits is a valid one because the Veteran, though 
deceased, had a claim pending at the time of his death.  

Specifically, the most recent decision of record prior to the 
Veteran's death is the December 2001 rating decision which, 
inter alia, granted service connection for diabetes due to 
herbicide exposure, and diabetes-related conditions as 
secondary to the service-connected diabetes.  The notice of 
this decision was sent in the January 2002 letter.  A finally 
adjudicated claim is one "which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of 1 year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier."  Taylor v. 
Nicholson, 21 Vet. App. 126, 128 (2007) (quoting 38 C.F.R. 
§ 3.160(d)).  Thus, the appellant filed her accrued benefits 
claim while her husband's claim was still pending.  In other 
words, his claim was not yet a "finally adjudicated claim" 
at the time of his death or the time of the October 2002 
accrued benefits claim.  See Taylor at 129.   Therefore, at 
the time of his surviving spouse's October 2002 statement, 
the Veteran had a pending claim and the accrued benefits 
claim is valid.

The Board notes that the appellant was not provided with any 
notice letter that satisfies the duties to notify and/or 
assist with regard to her accrued benefits claim.  According 
to 38 U.S.C.A. § 5101(b)(1); 38 C.F.R. § 3.1000(c), 
Dependency and Indemnity Compensation (DIC) benefits claims 
encompass accrued benefits claims.  In the context of DIC 
claims, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  On remand, the appellant 
should be provided with this notice.

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
of the type of evidence needed to 
establish a disability rating and an 
effective date as set out in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as an 
explanation as to the information or 
evidence needed to establish a claim for 
DIC benefits/accrued benefits, as 
outlined by the Court in Hupp.

2.  Readjudicate the appellant's claim.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


